Citation Nr: 0804120	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  96-39 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for strabismus.  


REPRESENTATION

Veteran represented by:	Daniel G. Krasnegor, Esq.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (the RO).

Procedural history

The veteran served on active duty with the United States Navy 
from February 1967 to April 1971, with subsequent periods of 
active duty for training with the Naval Reserve.  He also 
served with the United States Coast Guard from August 1984 to 
November 1993.

In December 1993, the veteran filed a claim of entitlement to 
service connection for strabismus, which was denied by the RO 
in the above-referenced June 1994 rating decision.  The 
veteran initiated and perfected an appeal of this decision 
with the timely submission of his substantive appeal (VA Form 
9) in December 1994.

The veteran presented personal testimony before the 
undersigned Veterans Law Judge at a Travel Board hearing 
which was conducted at the St. Petersburg RO in May 1999.  
The transcript of the hearing is associated with the 
veteran's VA claims folder.  

This case was remanded by the Board in July 1999 and August 
2000 for additional evidentiary development, specifically to 
attempt to obtain the veteran's service medical records from 
his period of naval service.  After additional efforts to 
obtain these records failed, the RO issued a supplemental 
statement of the case (SSOC) in July 2003 which continued to 
deny the veteran's claim for entitlement to service 
connection for strabismus.  The case was then returned to the 
Board.  

In March 2005, the Board solicited an expert medical opinion 
from an ophthalmologist with the Veteran's Health 
Administration (VHA) concerning an unresolved and complex 
medical matter in the case.  In April 2005, the Board 
received the requested VHA opinion.

By decision dated January 9, 2006, the Board denied the 
veteran's claim.  
The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (the Court).  In 
July 2007, counsel for the veteran and the Secretary of VA 
filed a Joint Motion for Remand.  In that Joint Motion, the 
parties asserted that the Board had failed to provide 
adequate reasons and bases for its finding that service 
connection was not warranted for strabismus because it did 
not reconcile conflicting opinions offered by the April 2005 
VHA ophthalmologist.  The parties also agreed that a remand 
was required to provide the veteran with a VA medical opinion 
which addresses whether or not the veteran's increase in 
strabismus symptomatology was due to the "natural progress 
of the disease."  
See the July 2007 Joint Motion, pages 3-4.  An Order of the 
Court dated August 3, 2007 granted the motion and vacated the 
Board's decision.  The veteran's VA claims folder has been 
returned to the Board.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  

Issue not currently on appeal

The veteran also sought service connection for bilateral 
hearing loss.  The Board remanded that issue in July 1999 and 
August 2000 for additional evidentiary development.  While 
that claim was in remand status, service connection was 
granted for this condition in a September 2003 rating 
decision.  That issue has accordingly been resolved.  The 
veteran has not disagreed with the assigned rating or the 
effective date of service connection.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997) [where an appealed claim for 
service connection is granted during the pendency of the 
appeal, a second Notice of Disagreement must thereafter be 
timely filed to initiate appellate review of "downstream" 
issues such as the compensation level assigned for the 
disability or the effective date of service connection].




REMAND

Although it is uncontroverted that the veteran's strabismus 
pre-existed service and increased in symptomatology therein, 
the current medical evidence of record is in conflict as to 
whether the veteran's pre-existing strabismus was aggravated 
due to the natural progress of the disease.  See 38 U.S.C.A. 
§ 1153 (West 2002); 38 C.F.R. § 3.306 (2007).  

As was alluded to in the Introduction, the Joint 
Motion, as adopted by the Court, indicated that a 
remand was required to provide the veteran with a 
VA medical opinion which addresses whether or not 
the veteran's increase in strabismus 
symptomatology was due to the natural progress of 
the disease.

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should arrange for the 
veteran's claims folder to be 
reviewed by a physician with 
appropriate expertise.  A copy of 
this REMAND should be provided to the 
reviewing physician.  The reviewing 
physician should render an opinion as 
to whether it is at least as likely 
as not that the veteran's pre-
existing strabismus was aggravated 
beyond the natural progression of the 
disease as a result of his military 
service.  The opinion should be 
associated with the veteran's VA 
claims folder.

2.  After undertaking any additional 
development which it deems necessary, 
VBA should then readjudicate the 
veteran's claim of entitlement to 
service connection for strabismus.  
If the benefit sought on appeal 
remains denied, VBA should provide 
the veteran and his attorney with a 
SSOC and allow an appropriate period 
of time for response.  The case 
should then be returned to the Board 
for further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007). 

